Citation Nr: 1741141	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-17 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to February 1987.  He died in March 2009 and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Board hearing was held in June 2017, where the Appellant testified as to the issue of service connection for the cause of the Veteran's death; a transcript of which is of record.


FINDINGS OF FACT

1.  The official death certificate demonstrates that the Veteran died on March [redacted], 2009, and lists the immediate cause of death as acute myocardial infarction.

2.  At the time of the Veteran's death, he was not service-connected for any disabilities.

3.  Military personnel records indicate the Veteran was responsible for the electrical maintenance of combat aircrafts at the Royal Thai Air Force Base (RTAFB) in Udorn, Thailand from August 1972 to August 1973; military personnel records also confirm he was in receipt of the Vietnam Service Medal, Republic of Vietnam Gallantry Cross, and Republic of Vietnam Campaign Medal.

4.  The Appellant submitted credible photographs by the Veteran during service of areas consistent with Bien Hoa Air Base in Vietnam, and statements from other  service members attesting to their knowledge of the Veteran's presence in Vietnam.

5.  The Veteran had military service in Vietnam, and is found to have been exposed to herbicides.

6.  The Veteran's acute myocardial infarction is presumed to have been caused by exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Law and Regulations

In the present case, the Appellant is seeking service connection for the Veteran's heart disease, based on herbicide exposure, which ultimately caused the Veteran's death.  At the time of his death, the Veteran was not service-connected for any disabilities. 

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §1110, 1310 (West 2014); 38 C.F.R. §3.303, 3.310, 3.312 (2016).  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 U.S.C.A. §1310; 38 C.F.R. §3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506  (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Veteran's death certificate shows that he died on March [redacted], 2009 and that the immediate cause of death was acute myocardial infarction, indicating its onset approximately hours prior.  Therefore, the Board finds that service connection based on manifestation of this disease during service or during the presumptive period for certain chronic diseases is not established, and is not contended.

Instead, throughout the period on appeal, the Appellant has consistently asserted that the Veteran was exposed to the herbicide Agent Orange either during the Veteran's service in Thailand while stationed at the RTAFB from August 1972 to August 1973, or by serving in the Republic of Vietnam during the Vietnam War, including while serving as an Aircraft Electrical Systems Specialist who was required to serve a temporary duty (TDY) in the Republic of Vietnam.  See June 2017 Board Hearing Transcript.  She asserts that such herbicide exposure resulted in his heart condition, and that such heart condition was the cause of the Veteran's death.  See 38 U.S.C.A. §1116; 38 C.F.R. §3.307, 3.309(e).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  See 38 C.F.R. §3.307 (a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  See 38 U.S.C.A. §1113; 38 C.F.R. §3.307, 3.309.  The exclusive list of diseases which are covered by this presumption includes ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, and coronary bypass surgery).  See 38 C.F.R. §3.309 (e).  The medical records in the claims file reflect the Veteran had been diagnosed with acute myocardial infarction in March 2009.  As such, the Board does not dispute that the Veteran had a diagnosis prior to his death.

The Board finds the primary issue in this case is determining whether the Veteran was exposed to herbicides during service, to include on temporary duty (TDY) from Thailand to Vietnam between August 1972 and August 1973.

II.  Analysis

A.  Herbicide Exposure in Vietnam

With regards to the claimed presence of the Veteran in Vietnam, the Appellant submitted an initial claim asserting the Veteran was exposed to herbicides in Vietnam from 1972 to 1973.  See April 2010 Claim for Benefits.  Throughout the pendency of this appeal, the Appellant, on his behalf, has contended that, as an aircraft repairman, the Veteran was responsible for flying into Vietnam on temporary duty to repair mission essential aircraft.  See June 2017 Board Hearing Transcript; July 2017 Appellant Statement (demonstrating email conversation with E.J.); July 2017 Appellant Statement.  

The Veteran's military personnel records demonstrate he was stationed at RTAFB in Udorn, Thailand; however, the records are silent as to any evidence of service in the Republic of Vietnam, including any TDY trips.  Military personnel records also confirm he was in receipt of the Vietnam Service Medal, Republic of Vietnam Gallantry Cross, and Republic of Vietnam Campaign Medal.  Such records as permanently maintained in his service personnel file do not conclusively show the Veteran served in Vietnam.  However, the Appellant submitted photographs found among the Veteran's personal effects credibly depicting areas consistent with Bien Hoa Air Base in Vietnam during the early 1970s.  Additionally, she submitted statements from other service members documenting their knowledge of the Veteran's TDY presence in Vietnam.  In particular, the Appellant's brother provided a statement confirming he was aware of the Veteran's presence in Vietnam upon reenlisting in 1971.  

Viewing the record in its entirety and giving the Appellant the benefit of the doubt, the Board finds that there is sufficient evidence to conclude the Veteran served on TDY in Vietnam.  Thus, the Veteran's exposure to herbicide agent/Agent Orange is presumed.  See 38 C.F.R. §3.307(a)(6)(iii).

B.  Heart Disease and Cause of Death 

The Veteran's official death certificate shows that he died on March [redacted], 2009, and the immediate cause of death was listed as acute myocardial infarction.  

The Appellant is seeking service connection for cause of the Veteran's death.  VA regulations provide the death of a veteran shall be considered due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. §3.312.  

Having found the Veteran served in Vietnam, he is presumed to have been exposed to an herbicide agent as contemplated under 38 C.F.R. §3.307.  Since ischemic heart disease, including acute myocardial infarction, is a disease for which presumptive service connection is warranted based upon herbicide exposure under 38 C.F.R. §3.309(e), a basis upon which to establish service connection for ischemic heart disease has been presented.  As acute myocardial infarction contributed to the cause of his death, entitlement to service connection for the cause of the Veteran's death is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


